Exhibit 10.2
CHANGE IN CONTROL AGREEMENT
FOR
R. ROGER BERRIER, JR.
     THIS CHANGE OF CONTROL AGREEMENT (“Agreement”) between UNIFI, INC., a New
York Corporation (the “Company”), and R. Roger Berrier, Jr. (the “Executive”)
effective the 14th day of August, 2009 (the “Effective Date”).
WITNESSETH:
     WHEREAS, the Executive is the Executive Vice President of Sales, Marketing
and Asian Operations of the Company and is considered as an integral part of the
Company’s management; and
     WHEREAS, the Company’s Board of Directors (the “Board”) considers the
establishment and maintenance of a sound and vital management to be essential in
protecting and enhancing the best interests of the Company and its Shareholders,
recognizes that the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its Shareholders; and
     WHEREAS, the Executive desires that in the event of any Change in Control
he will continue to have the responsibility and status he has earned; and
     WHEREAS, the Board has determined that it is appropriate to reinforce and
encourage the continued attention and dedication of the Executive, as a member
of the Company’s management, to his assigned duties without distraction in
potentially disturbing circumstances arising from the possibility of a Change in
Control of the Company; and
     WHEREAS, the Executive and the Company have previously entered a Change in
Control Agreement which, by its own terms, expired November 1, 2008; and
     WHEREAS, the Executive and the Company desire to enter a new Change in
Control Agreement that complies with the provisions of section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).
     NOW, THEREFORE, in order to induce the Executive to remain in the
employment of the Company and in consideration of the Executive agreeing to
remain in the employment of the Company, subject to the terms and conditions set
out below, the Company agrees it will pay such amount, as provided in Section 4
of this Agreement, to the Executive, if the Executive’s employment with the
Company terminates under one of the circumstances described herein following a
Change in Control of the Company, as herein defined.

1



--------------------------------------------------------------------------------



 



     Section 1. Term This Agreement shall terminate, except to the extent that
any obligation of the Company hereunder remains unpaid as of such time, on the
earliest of:
     (a) December 31, 2011 if a Change in Control of the Company has not
occurred within such period;
     (b) The termination of the Executive’s employment with the Company for any
reason prior to a Change in Control; and
     (c) Two (2) years from the date of a Change in Control of the Company if
the Executive has not voluntarily terminated his employment for Good Reason as
of such time.
     Section 2. Change in Control
     (a) No compensation shall be payable under this Agreement unless and until:
     (1) there shall have been a Change in Control of the Company, while the
Executive is still an employee of the Company; and
     (2) the Executive’s employment by the Company thereafter shall have been
terminated in accordance with Section 3.
     (b) For purposes of this Agreement, a Change in Control of the Company
shall be deemed to have occurred if:
     (1) There shall be consummated
     (A) any consolidation or merger of the Company in which the Company is not
the continuing or surviving legal entity or pursuant to which shares of the
Company’s Common Stock would be converted into cash, securities, or other
property, other than a merger of the Company in which the holders of the
Company’s Common Stock immediately prior to the merger have the same
proportionate ownership of Common Stock of the surviving company immediately
after the merger, or
     (B) any sale, lease, exchange, or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, of the assets of
the Company; or
     (2) The shareholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company; or
     (3) Any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), shall become
the

2



--------------------------------------------------------------------------------



 



beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act) of
twenty percent (20%) or more of the Company’s outstanding Common Stock; or
     (4) During any period of two consecutive years, individuals who at the
beginning of such period constitute the entire Board of Directors shall cease
for any reason to constitute a majority thereof unless the election, or the
nomination for election by the Company’s Shareholders, of each new Director was
approved by a vote of at least two-thirds of the Directors then still in office
who were Directors at the beginning of the period.
     Section 3. Termination Following Change in Control
     (a) If a Change in Control of the Company shall have occurred while the
Executive is still an employee of the Company, the Executive shall be entitled
to the compensation provided in Section 4 on the subsequent termination of the
Executive’s employment with the Company by the Executive voluntarily for Good
Reason or by the Company without Cause, as such terms are defined in Subsections
(d) and (e) below. If the Executive’s employment with the Company is terminated
for any of the following reasons, no benefits will be payable hereunder:
     (1) the Executive’s death;
     (2) the Executive’s Disability (as defined in Subsection (b) below);
     (3) the Executive’s Retirement (as defined in Subsection (c) below);
     (4) the Executive’s termination by the Company for Cause (as defined in
Subsection (d) below); or
     (5) the Executive’s decision to terminate employment other than for Good
Reason (as defined in Subsection (e) below).
     (b) Disability: If, as a result of the Executive’s incapacity due to
physical or mental illness, the Executive shall have been absent from his duties
with the Company on a full-time basis for one hundred twenty (120) consecutive
days or a period of one hundred eighty (180) days within twelve (12) consecutive
months (including days before and after the Change in Control) and within
30 days after written notice of termination is thereafter given by the Company
the Executive shall not have returned to the full-time performance of the
Executive’s duties, the Executive shall have suffered a “Disability.”
     (c) Retirement: The term “Retirement” as used in this Agreement shall mean
termination in accordance with the Company’s retirement policy for its
employees.
     (d) Cause: For purposes of this Agreement only, the Company shall have
“Cause” to terminate the Executive’s employment hereunder only on the basis of
fraud, misappropriation, or

3



--------------------------------------------------------------------------------



 



embezzlement on the part of the Executive or malfeasance or misfeasance by the
Executive in performing the duties of his office, as determined by the Board.
Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been a meeting of the
Board (after at least ten (10) days written notice to the Executive) and an
opportunity for the Executive to be heard before the Board), and the delivery to
the Executive of a resolution duly adopted by the affirmative vote of not less
than seventy-five percent (75%) of the entire membership of the Board stating
that in the good faith opinion of the Board the Executive is guilty of conduct
set forth in the second sentence of this Subsection (d) and specifying the
particulars thereof in detail.
     (e) Good Reason: The Executive may terminate the Executive’s employment for
Good Reason at any time during the term of this Agreement. For purposes of this
Agreement “Good Reason” shall mean the occurrence of any one or more of the
following without the Executive’s express written consent:
     (1) The assignment to the Executive by the Company of duties that are
materially inconsistent with the Executive’s position, duties, responsibilities,
and status with the Company immediately prior to a Change in Control of the
Company; a material change in the Executive’s titles or offices as in effect
immediately prior to a Change in Control of the Company; or any removal of the
Executive from or any failure to reelect the Executive to any of the positions
held prior to a Change of Control of the Company, except in connection with the
termination of his employment for death, Disability, Retirement, or Cause or by
the Executive other than for Good Reason;
     (2) A material reduction by the Company in the Executive’s base salary as
in effect on the date hereof or as the same may be increased from time to time
during the term of this Agreement or the Company’s failure to increase (within
12 months of the Executive’s last increase in base salary) the Executive’s base
salary after a Change in Control of the Company in an amount that at least
equals, on a percentage basis, the average percentage increase in base salary
for all executive officers of the Company effected in the preceding 12 months;
     (3) A failure by the Company to continue in effect any benefit plan or
arrangement (including, without limitation, the Company’s 401(k) Plan, group
life insurance plan and medical, dental, accident, and disability plans) in
which the Executive is participating at the time of a Change in Control of the
Company (hereinafter referred to as “Benefit Plan”) without the substitution of
a plan providing him with substantially similar benefits, or the taking of any
action by the Company which would adversely affect the Executive’s participation
in or materially reduce the Executive’s benefits under any such Benefit Plan or
deprive the Executive of any material fringe benefit enjoyed by the Executive at
the time of a Change in Control of the Company without the substitution of a
plan or fringe benefit providing him with substantially similar benefits;
     (4) A failure by the Company to continue in effect any plan or arrangement
to receive securities of the Company (including, without limitation, stock
option plans or any

4



--------------------------------------------------------------------------------



 



other plan or arrangement to receive and exercise stock options, restricted
stock or grants thereof) in which the Executive is participating at the time of
a Change in Control of the Company (a “Securities Plan”) without the
substitution of a plan or arrangement providing him with substantially similar
benefits and the taking of any action by the Company that would adversely affect
the Executive’s participation in or materially reduce the Executive’s benefits
under any such Securities Plan without the substitution of a plan or arrangement
providing him with substantially similar benefits;
     (5) A failure by the Company to continue in effect any bonus plan,
automobile allowance plan, or other incentive payment plan in which the
Executive is participating at the time of a Change in Control of the Company, or
said Executive had participated in during the previous calendar year without the
substitution of a plan or arrangement providing him with substantially similar
benefits;
     (6) A relocation of the Company’s principal executive offices to a location
outside of North Carolina, or the Executive’s relocation to any place other than
the location at which the Executive performed the Executive’s duties prior to a
Change in Control of the Company, except for required travel by the Executive on
the Company’s business to an extent substantially consistent with the
Executive’s business travel obligations at the time of a Change in Control of
the Company;
     (7) A failure by the Company to provide the Executive with the number of
paid vacation days to which the Executive is entitled at the time of a Change in
Control of the Company;
     (8) A material breach by the Company of any provision of this Agreement;
     (9) A failure by the Company to obtain the assumption of this Agreement by
any successor or assign of the Company; or
     (10) A purported termination of the Executive’s employment which is not
made pursuant to a Notice of Termination satisfying the requirements of
Subsection (f).
In order to terminate his employment with the Company for Good Reason, the
Executive must also comply with the notice requirements of Subsection (f).
     (f) Notice of Termination:
     (1) Any termination by the Company pursuant to Subsections (b), (c) or
(d) shall be communicated by a Notice of Termination. For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice that shall
indicate those specific termination provisions in this Agreement relied on and
which sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated. For purposes of this Agreement, no such purported
termination by the Company shall be effective without

5



--------------------------------------------------------------------------------



 



such Notice of Termination.
     (2) Any termination by the Executive pursuant to Subsection (e) shall be
communicated by a Notice of Termination. For purposes of this Agreement, a
“Notice of Termination” shall mean a written notice that shall indicate those
specific termination provisions in this Agreement relied on and which sets forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated. For
purposes of this Agreement, no such purported termination by the Company shall
be effective without such Notice of Termination.
     (3) The Executive’s provision of a Notice of Termination must be within
ninety (90) days following the facts and circumstances claimed to provide a
basis for termination for Good Reason.
     (g) Date of Termination: “Date of Termination” shall mean:
     (1) If Executive’s employment is terminated by the Company for Disability,
thirty (30) days after the Notice of Termination is given to the Executive
(provided that the Executive shall not have returned to the performance of the
Executive’s duties on a full-time basis during such thirty (30) day period), or
     (2) If the Executive’s employment is terminated by the Company for any
other reason, the date on which a Notice of Termination is given; provided that
if within thirty (30) days after any Notice of Termination is given to the
Executive by the Company the Executive notifies the Company that a dispute
exists concerning the termination, the Date of Termination shall be the date the
dispute is finally determined, whether by mutual agreement by the parties or
otherwise, or
     (3) If the Executive’s employment is terminated by the Executive for Good
Reason, thirty (30) days after the Notice of Termination is given to the
Executive (provided that the Company shall not have cured the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated during such thirty (30) day period);
provided that if within thirty (30) days after any Notice of Termination is
given to the Company by the Executive, the Company notifies the Executive that a
dispute exists concerning the termination, the Date of Termination shall be the
date the dispute is finally determined, whether by mutual agreement by the
parties or otherwise.
     Section 4. Severance Compensation on Termination of Employment
     (a) If the Company shall terminate the Executive’s employment other than
pursuant to Section 3(b), 3(c) or 3(d) or if the Executive shall voluntarily
terminate his employment for Good Reason pursuant to Section 3(e), then the
Company shall pay to the Executive as severance

6



--------------------------------------------------------------------------------



 



pay an amount equal to 2.99 times the average total compensation paid to the
Executive by the Company or any of its subsidiaries during the five (5) calendar
years (or the period of the Executive’s employment with the Company if the
Executive has been employed with the Company for less than five calendar years)
preceding the Change in Control of the Company.
     (b) However, if the severance payment under this Section 4, either alone or
together with other payments that the Executive has the right to receive from
the Company, would constitute a “parachute payment” (as defined in section 280G
of the Code), such severance payment shall be reduced to the largest amount as
will result in no portion of the severance payment under this Section 4 being
subject to the excise tax imposed by section 4999 of the Code. The determination
of any reduction in the lump sum severance payment under this Section 4 pursuant
to the foregoing proviso shall be made by the Company’s Independent Certified
Public Accountants, and their decision shall be conclusive and binding on the
Company and the Executive.
     (c) Such amount shall be paid in twenty-four (24) equal monthly
installments, without interest, beginning on the regular payroll date for
salaried employees of the Company in the month following the Executive’s Date of
Termination.
     (d) Notwithstanding the provisions of Subsection (c) to the contrary, the
Company and Executive further acknowledge that if the Executive is determined to
be a “specified employee”, as such term is defined in section 409A of the Code
at the date that payments are otherwise scheduled to commence in Subsection (c),
that certain payments to Executive under this Agreement may be required to be
postponed to comply with section 409A. Thus, the parties agree that, in such
event, any payments that are so postponed will be paid to Executive, without
interest, on the first day of the calendar month following the end of the
required postponement period.
     (e) If the Executive dies while any amounts are still payable to him
hereunder, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the Executive’s legatee, or other
designee or, if there be no such designee, to the Executive’s estate.
     Section 5. No Obligation to Mitigate Damages; No Effect on Other
Contractual Rights
     (a) The Executive shall not be required to mitigate damages or the amount
of any payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by the Executive as the result of
employment by another employer that is not related to the Company after the Date
of Termination, or otherwise.
     (b) Except as set forth in Section 4(b), the provisions of this Agreement,
and any payment provided for hereunder, shall not reduce any amounts otherwise
payable, or in any way

7



--------------------------------------------------------------------------------



 



diminish the Executive’s rights under any employment agreement or other
contract, plan, or employment arrangement with the Company.
     (c) The Company shall, on the termination of the Executive’s employment
following a Change in Control of the Company other than by death, Disability (as
defined in Section 3(b)), Retirement (as defined in Section 3(c)) or Cause (as
defined in Section 3(d)), or the termination of the Executive’s employment by
the Executive without Good Reason, maintain in full force and effect, for the
Executive’s continued benefit until the earlier of:
     (1) two (2) years after the Date of Termination, or
     (2) the Executive’s commencement of full time employment with a new
employer,
all life insurance, medical, health and accident, and disability plans,
programs, or arrangements in which he was entitled to participate immediately
prior to the Date of Termination, provided that his continued participation is
possible under the general terms and provisions of such plans and programs. In
the event the Executive is ineligible under the terms of such plans or programs
to continue to be so covered, the Company shall provide substantially equivalent
coverage through other sources.
     (d) The Executive’s account and rights in and under any retirement benefit
or incentive plans shall remain subject to the terms and conditions of the
respective plans as they existed at the time of the termination of the
Executive’s employment.
     Section 6. Successors
     (a) The Company will require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement
expressly, absolutely and unconditionally to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place. Any
failure of the Company to obtain such agreement prior to the effectiveness of
any such succession or assignment shall be a material breach of this Agreement
and shall entitle the Executive to terminate the Executive’s employment for Good
Reason under Section 3.
     (b) “Company” shall mean the Company as hereinbefore defined and any
successor or assign to its business and/or assets as aforesaid that executes and
delivers the agreement provided for in this Section 6 or which otherwise becomes
bound by all the terms and provisions of this Agreement by operation of law. If
at any time during the term of this Agreement the Executive is employed by any
corporation a majority of the voting securities of which is then owned by the
Company, “Company” as used in Sections 3, 4, and 10 hereof shall in addition
include such employer. In such event, the Company agrees that it shall pay or
shall cause such employer to pay any amounts owed to the Executive pursuant to
Section 4 hereof.

8



--------------------------------------------------------------------------------



 



     (c) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s legal representatives or attorney-in-fact, executors or
administrators, heirs, distributees and legatees.
     Section 7. Notice For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, as follows:
     If to the Company:
Unifi, Inc.
P. O. Box 19109
Greensboro, NC 27419-9109
ATTENTION: General Counsel (currently Charles F. McCoy)
     If to the Executive:
Mr. R. Roger Berrier, Jr.
148 Broadmoor Dr.
Advance, NC 27006
or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only on receipt.
     Section 8. Miscellaneous
     (a) The invalidity or unenforceability of any provisions of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.
     (b) Any payment or delivery required under this Agreement shall be subject
to all requirements of the law with regard to withholding (including FICA tax),
filing, making of reports and the like, and Company shall use its best efforts
to satisfy promptly all such requirements.
     Section 9. Legal Fees and Expenses The Company shall pay all reasonable
legal fees and expenses that the Executive may incur as a result of the
Company’s contesting the validity, enforceability or the Executive’s
interpretation of, or determinations under, this Agreement.
     Section 10. Disclosure of Confidential Information Executive agrees that:

9



--------------------------------------------------------------------------------



 



     (a) During the term of this Agreement and for a period of five (5) years
after his Date of Termination, he will not disclose or make available to any
person or other entity any trade secrets, Confidential Information, or
“know-how” relating to the Company’s, its affiliates’ and subsidiaries’
businesses without written authority from the Board, unless he is compelled to
disclose it by judicial process.
     (b) “Confidential Information” shall mean all information about the
Company, its affiliates or subsidiaries, or relating to any of their products,
services, or any phase of their operations, not generally known to their
Competitors or which is not public information, that the Executive knows or of
which the Executive acquired knowledge during the term of his employment with
the Company.
     (c) Under no circumstances shall Executive remove from the Company’s
offices any of the Company’s books, records, documents, files, computer discs or
information, reports, presentations, customer lists, or any copies of such
documents for use outside of his employment with the Company, except as
specifically authorized in writing by the Board.
     Section 11. Non-Compete
     (a) Executive agrees that, during the period of employment and for a period
of two (2) years after his Date of Termination, he will not, directly or
indirectly:
     (1) Seek employment or consulting arrangements with or offer advice,
suggestions, or input to any Competitor of the Company; or
     (2) Own any interest in, other than ownership of less than two percent (2%)
of any class of stock of a publicly held corporation, manage, operate, control,
be employed by, render advisory services to, act as a consultant to, participate
in, assess or be connected with any Competitor of the Company, unless approved
by the Board; or
     (3) Solicit, induce, or attempt to induce any past or current customer of
the Company (A) to cease doing business in whole or in part with or through the
Company; or (B) to do business with any other person, firm, partnership,
corporation, or other entity that sells products or performs services materially
similar to or competitive with those provided by the Company; or
     (4) Initiate, encourage, or solicit for employment any person who is now
employed or during the term of this Agreement becomes employed by the Company
(or whose activities or services are dedicated to the Company).
     (b) “Competitor” shall mean any individual, partnership, joint venture,
firm, corporation, limited liability company, business trust, association,
trust, or other enterprise (whether or not incorporated) engaged in the business
of developing, producing, manufacturing,

10



--------------------------------------------------------------------------------



 



selling and/or distributing a product or providing services similar to any
product produced or service provided by the Company, its affiliates, or
subsidiaries.
     Section 12. Remedy for Violation of Sections 10 and 11 The Executive
acknowledges that the Company has no adequate remedy at law and will be
irreparably harmed if the Executive breaches or threatens to breach the
provisions of Sections 10 or 11 of this Agreement, and therefore, agrees that
the Company shall be entitled to injunctive relief to prevent any breach or
threatened breach of such Sections and that the Company shall be entitled to
specific performance of the terms of such Sections in addition to any other
legal or equitable remedy it may have. Nothing in this Agreement shall be
construed as prohibiting the Company from pursuing any other remedies at law or
in equity that it may have or any other rights that it may have under any other
agreement.
     Section 13. Arbitration
     (a) Any dispute or controversy between the Company and the Executive,
whether arising out of or relating to this Agreement, the breach of this
Agreement, or otherwise, shall be settled by arbitration administered by the
American Arbitration Association (“AAA”) in accordance with its Commercial
Arbitration Rules then in effect, and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. Any
arbitration shall be held before a single arbitrator who shall be selected by
the mutual agreement of the Company and the Executive. However, if the parties
are unable to agree to an arbitrator, the arbitrator will be selected under the
procedures of the AAA.
     (b) The arbitrator shall have the authority to award any remedy or relief
that a court of competent jurisdiction could order or grant, including, without
limitation, the issuance of an injunction. However, either party may, without
inconsistency with this arbitration provision, apply to any court having
jurisdiction over such dispute relief until the arbitration award is rendered or
the controversy is otherwise resolved.
     (c) Except as necessary in court proceedings to enforce this arbitration
provision or an award rendered hereunder or to obtain interim relief, neither a
party nor an arbitrator may disclose the existence, content or results of any
arbitration hereunder without the prior written consent of the Company and the
Executive.
     (d) The Company and the Executive acknowledge that this Agreement evidences
a transaction involving interstate commerce. Notwithstanding any choice of law
provision included in this Agreement, the United States Federal Arbitration Act
shall govern the interpretation and enforcement of this arbitration provision.
The arbitration proceeding shall be conducted in Greensboro, North Carolina or
such other location to which the parties may agree. The Company shall pay the
costs of any arbitrator appointed hereunder.

11



--------------------------------------------------------------------------------



 



     Section 14. Amendment and Termination
     (a) Amendment. This Agreement may be amended by the Company at any time, or
from time to time, but no such amendment shall reduce Executive’s benefit
hereunder, determined as of the date of amendment, and provided that such
amendment is approved by both the Company and the Executive.
     (b) Termination. The Company retains the discretion to terminate this
Agreement if (i) all arrangements sponsored by the Company that would be
aggregated with any terminated arrangement under Code section 409A and Treas.
Reg. §1.409A-1(c)(2) are terminated, (ii) no payments (other than payments that
would be payable under the terms of the arrangements if the termination had not
occurred) are made within twelve (12) months of the termination of the
arrangements, (iii) all payments are made within twenty-four (24) months of the
termination of the arrangements, (iv) the Company does not adopt a new
arrangement that would be aggregated with any terminated arrangement under Code
section 409A and the regulations thereunder at any time within the three (3)
year period following the date of termination of the arrangement, and (v) the
termination does not occur proximate to a downturn in the financial health of
the Company.
     (c) Interpretation. The termination provisions of this Section will be
construed in accordance with Treas. Reg. §1.409A-3(j)(4)(ix). Further, the
Company reserves the right to amend the Agreement to provide that termination of
the Agreement will occur under such conditions and events as may be prescribed
by the Secretary of the Treasury in generally applicable guidance published in
the Internal Revenue Bulletin.
     Section 15. Section 409A Compliance. It is intended that this Agreement
comply with Code section 409A, with any Treasury Regulations promulgated
thereunder, and with other generally applicable guidance and transition rules
issued thereunder. The Agreement shall be interpreted and operated consistently
with that intent. If the Company shall determine that any provision of this
Agreement does not comply with the requirements of Code section 409A, the
Company shall have the authority to amend the Agreement to the extent necessary
(including retroactively) in order to preserve compliance with Code section
409A. The Company shall also have the discretionary authority to take such other
actions as may be permissible to correct any failures to comply in operation
with the requirements of Code section 409A.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Unifi, Inc. has caused this Agreement to be signed by
an officer of the Company and a member of the Company’s Compensation Committee
pursuant to resolutions duly adopted by the Board of Directors and its seal
affixed hereto and the Executive has hereunto affixed his hand and seal
effective as of the date first above written.

           
 
  UNIFI, INC.
 
       
 
      Charles F. McCoy
 
  By:    
 
       
 
      Charles F. McCoy
Vice President, Secretary &
General Counsel
 
       
 
      William M. Sams
 
  By:    
 
       
 
      William M. Sams
Chairman of the Compensation Committee
of the Board of Directors
 
       
 
  EXECUTIVE
 
       
 
  R. Roger Berrier, Jr.
 
        (Seal)
 
   
 
  R. Roger Berrier, Jr.

13



--------------------------------------------------------------------------------



 



SCHEDULE A
DELAYS IN DISTRIBUTION; ACCELERATION EVENTS
     Section A.1 Permitted Delays in Payment. Distributions may be delayed
beyond the date payment would otherwise occur in accordance with the provisions
of the Agreement in any of the following circumstances.
     (a) The Company may delay payment if it reasonably anticipates that the
making of the payment will violate federal securities laws or other applicable
laws, provided that payment is made at the earliest date on which the Company
reasonably anticipates that the making of the payment will not cause such
violation.
     (b) The Company reserves the right to amend the Agreement to provide for a
delay in payment on such other events and conditions as the Secretary of the
Treasury may prescribe in generally applicable guidance published in the
Internal Revenue Bulletin.
     Section A.2 Permitted Acceleration Events; Cancellation of Deferral
Elections.
     (a) At the Executive’s request, the Company shall permit the acceleration
of the time and form of a payment under the Agreement under the following
circumstances:
     (1) A payment to the extent necessary for any federal officer in the
executive branch of the U.S. government to comply with an ethics agreement with
the federal government.
     (2) A payment to the extent reasonably necessary to avoid the violation of
any applicable ethics or conflicts of interest law in accordance with Treas.
Reg. §1.409A-3(j)(4)(iii).
     (3) A payment equal to the U.S. employment tax imposed on compensation
deferred under the Agreement, plus the amount of applicable income tax required
to be withheld at source on such amount.
     (4) If the Agreement fails to meet the requirements of Code section 409A
and the regulations promulgated thereunder, a payment not to exceed the amount
required to be included in income as a result of such failure to comply.
     (5) A payment to reflect the payment of applicable state, local, and
foreign tax obligations arising from participation in the Agreement that apply
to the amount deferred under the Agreement before the amount is paid or made
available to the Executive, in accordance with Treas. Reg. §1.409A-3(j)(4)(xi).
     (6) A payment or reduction as a satisfaction of the Executive’s debt to

14



--------------------------------------------------------------------------------



 



the Company, where (A) such debt has been incurred in the ordinary course of the
parties’ relationship, (B) the entire amount of the payment/reduction in any of
the Executive’s tax years does not exceed $5,000, and (C) the payment/reduction
is made at the same time and in the same amount as the debt would otherwise have
been due and collected.
     (7) A payment that is part of a settlement between the Executive and the
Company of a bona fide dispute as to the Executive’s right to the deferred
amount, in accordance with Treas. Reg. §1.409A-3(j)(4)(xiv).
     (b) The Company shall permit the acceleration of the time and form of a
payment to make a lump sum payment of amounts deferred on behalf of the
Executive, provided that:
     (1) The payment results in the termination and liquidation of the entirety
of the Executive’s interest hereunder and all other plans and arrangements that
are deemed to be a single nonqualified deferred compensation plan under Treas.
Reg. §1.409A-1(c)(2),
     (2) The payment is not greater than the applicable amount under Code
section 402(g), and
     (3) Such payment is mandatory and is not solely at the Executive’s request.
     (c) The Company reserves the right to amend this Agreement to provide for
an acceleration of payment on such other events and conditions as the Secretary
of the Treasury may prescribe in generally applicable guidance published in the
Internal Revenue Bulletin.

15